Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  157985 (25)                                                                                         Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices


  In re MANWELL
  _______________________________________

  JONATHAN ERNEST MANWELL,
           Plaintiff-Appellant,
  v                                                                 SC: 157985
                                                                    COA: 341965
  MACOMB CIRCUIT COURT,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Within 21 days of the date of this order, appellant shall pay to the Clerk of
  the Court the initial partial filing fee of $26.00; submit a copy of this order; and
  refile the copy of the pleadings returned with this order. Failure to comply with this
  order shall result in the appeal not being filed in this Court.
          If appellant timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in the amount of 50 percent of the
  deposits made to appellant’s account until the payments equal the balance due of
  $349.00. This amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) appellant shall not file a new civil action or appeal
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and
  return a copy of appellant’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2018
          izm
                                                                               Clerk